Per Curiam:

The appeal herein is dismissed for the want of jurisdiction. Section 237 (a) Judicial Code as amended by the Act of February 13,1925 (43 Stat. 936, 937). Treating the papers "'whereon the appeal was allowed as a petition for writ of certiorari, as required by § 237 (c), Judicial Code as amended (43 Stat. 936, 938), certiorari is denied.
In view of this disposition of the case the Court does not pass upon the motion of the City of Kansas City, Missouri, for leave to intervene and to be made a party appellant in this cause.